[Cite as Lakewood v. Armstrong, 2014-Ohio-4219.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 101122




                               CITY OF LAKEWOOD
                                                         PLAINTIFF-APPELLEE

                                                   vs.

                          WILLIAM E. ARMSTRONG
                                                         DEFENDANT-APPELLANT




                                   JUDGMENT:
                              REVERSED AND VACATED



                                     Criminal Appeal from the
                                    Lakewood Municipal Court
                                    Case No. 2013 TRD 02843

        BEFORE: E.T. Gallagher, J., Celebrezze, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED: September 25, 2014
ATTORNEY FOR APPELLANT

Aaron T. Baker
Aaron T. Baker Co., L.P.A.
38109 Euclid Avenue
Willoughby, Ohio 44094


ATTORNEYS FOR APPELLEE

Pamela L. Roessner
City of Lakewood Prosecutor

BY: Ashley L. Belzer
Assistant Prosecuting Attorney
12650 Detroit Avenue
Lakewood, Ohio 44107
EILEEN T. GALLAGHER, J.:

      {¶1} Defendant-appellant, William E. Armstrong (“Armstrong”), appeals his

conviction for driving under suspension, in violation of Lakewood Municipal Code

335.071. Finding merit to the appeal, we reverse and vacate the trial court’s judgment.

      {¶2} On June 25, 2013, Armstrong was granted driving privileges by the Chardon

Municipal Court. The order provides:

      This will certify that WILLIAM E. ARMSTRONG is suspended from
      driving by order of the Chardon Municipal Court, Chardon, Ohio, except
      that she/he may drive only if vehicle is equipped with the Ignition
      Interlock Device during the pendency of this case[.]

      May drive 7 days per week / 24 Hours per day.

      Void / Expires: UPON CONVICTION

      DRIVER’S LICENSE IS BEING HELD – OFFICER – the event there is
      NO B.M.V. Case number. The B.M.V. has NOT issued a case number at
      this time. Please disregard the B.M.V. Printout which is incomplete with
      respect to Court 2820[.]

      {¶3} On June 26, 2013, Armstrong was pulled over by a Lakewood police officer

for driving under suspension. Armstrong told the police officer that he had been granted

driving privileges by the Chardon Municipal Court, but he could not produce the actual

order at the time of the stop, nor had the privileges been filed with the Bureau of Motor

Vehicles.   He pointed out to the officer that the ignition interlock device had been

installed on his car. The officer cited Armstrong for violating his suspension.

      {¶4} Armstrong pleaded not guilty and the case proceeded to a bench trial on

February 12, 2014. Armstrong, appearing pro se, presented the Chardon Municipal
Court order (“the Chardon order”) to the Lakewood Municipal Court and argued that he

was not violating his suspension on June 26, 2013, because he was driving pursuant to his

privileges.

       {¶5} The Lakewood Municipal Court found the Chardon order to be contrary to

law and void. In turn, the Lakewood Municipal Court found Armstrong guilty of driving

while under suspension, and guilty of contempt of court for failing to appear at an earlier

pretrial. He was fined $400.00 and sentenced to one year community control sanctions

and one year license suspension.

       {¶6} Armstrong now appeals, raising three assignments of error.

                                       Sufficiency

       {¶7} In his second assignment of error, Armstrong argues his conviction is not

supported by sufficient evidence. We find this assignment of error to be dispositive.

Armstrong’s remaining two assignments of error are therefore moot and will not be

addressed.1

       {¶8} The test for sufficiency requires a determination of whether the prosecution

met its burden of production at trial. State v. Bowden, 8th Dist. Cuyahoga No. 92266,

2009-Ohio-3598, ¶ 12. The relevant inquiry is whether, after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found the



       1  In his first assignment of error, Armstrong argues his conviction is against
the manifest weight of the evidence. In his third assignment of error, Armstrong
argues the trial court violated Crim.R. 44(C) when it failed to place a waiver of the
right to counsel on the record.
essential elements of the crime proven beyond a reasonable doubt. State v. Jenks, 61
Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶9} Armstrong argues his conviction is not supported by sufficient evidence

because he produced the Chardon order at trial, proving that he was not violating his

suspension on June 26, 2013. He contends that on the date in question he was driving in

full accordance with the privileges granted to him by the Chardon Municipal Court.

       {¶10} Plaintiff-appellee, the city of Lakewood (“the city”), argues that sufficient

evidence was presented at trial to support Armstrong’s conviction because the Chardon

order is contrary to law, and therefore, Armstrong was driving while under suspension

without valid privileges. Furthermore, the city contends that Armstrong’s assertion that

he had a good faith belief that the Chardon order was valid does not overcome his

culpability because driving under suspension is a strict liability offense.

      {¶11} The authority of a trial court to grant limited driving privileges is restricted
by R.C. 4510.021(A), which provides:
      (A) Unless expressly prohibited by section 2919.22, section 4510.13, or any
      other section of the Revised Code, a court may grant limited driving
      privileges for any purpose described in division (A)(1), (2), or (3) of this
      section during any suspension imposed by the court. In granting the
      privileges, the court shall specify the purposes, times, and places of the
      privileges and may impose any other reasonable conditions on the person’s
      driving of a motor vehicle. The privileges shall be for any of the following
      limited purposes:

       (1) Occupational, educational, vocational, or medical purposes;

       (2) Taking the driver’s or commercial driver’s license examination;

       (3) Attending court-ordered treatment.
       {¶12} In the instant case, Armstrong produced the Chardon order at trial, arguing

that he was driving in accordance with his Chardon privileges at the time of the citation.

After reviewing the order, the Lakewood Municipal Court found the following:

       THE COURT:           Your driving privileges are only good for five things
                            by state law; Going [sic] to work, occupational
                            purposes, medical purposes, educational purposes,
                            treatment and compliance with probation. That’s all.
                            A judge cannot give you permission to drive 24 hours a
                            day, seven days a week without putting any restrictions
                            on what those are for.

                                           ***

                            [L]ike I said, you could only drive for certain purposes
                            and you weren’t driving for any of those purposes,
                            correct?

       DEFENDANT:           I was just told by the Judge I was allowed to have 24/7.

       THE COURT:           It’s not a valid order.

       DEFENDANT:           Well, I can only — I only know what my judge said.

       {¶13} In its brief, the city cites to State v. Manocchio, 138 Ohio St. 3d 292,

2014-Ohio-785, 6 N.E.3d 47 (“Manocchio II”), in support of its contention that the

Lakewood trial court properly found the Chardon order to be invalid. However, whereas

the validity of the order granting driving privileges was properly before this court in State

v. Manocchio, 8th Dist. Cuyahoga No. 98473, 2012-Ohio-5720 (“Manocchio I”), and

subsequently before the Ohio Supreme Court in Manocchio II, the validity of the Chardon

order was not properly before the Lakewood Municipal Court, nor is it properly before

this court on appeal.
          {¶14} In Manocchio I, the state of Ohio directly appealed the trial court’s order

granting driving privileges to the defendant. The Chardon prosecutor presumably had

the opportunity to object to the privileges at the trial court level or to file a writ but chose

not to.

          {¶15} Furthermore, Armstrong’s good faith belief that the Chardon order was valid

is irrelevant. Regardless of his mens rea, Armstrong cannot be convicted of driving

under suspension after he produced his privileges from one municipal court, based solely

on another municipal court’s opinion that the privileges are invalid. Armstrong cannot

be penalized for the validity of an order he did not draft or grant. Likewise, having

adhered to the Chardon order as it was written, Armstrong cannot be penalized for driving

pursuant to the privileges granted to him.

          {¶16} The Lakewood Municipal Court exceeded its authority when it sua sponte

found the Chardon order to be invalid, and subsequently convicted Armstrong based on

this finding. Armstrong’s conviction is therefore not supported by sufficient evidence.

          {¶17} Accordingly, Armstrong’s second assignment of error is sustained.

          {¶18} Judgment is reversed; conviction is vacated.

          It is ordered that appellant recover from appellee costs herein taxed.

          The court finds there were reasonable grounds for this appeal.

          It is ordered that a special mandate issue out of this court directing the Lakewood

Municipal Court to carry this judgment into execution.

          A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
EILEEN T. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
KENNETH A. ROCCO, J., CONCUR